United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, MAIL CARRIER
ANNEX, San Fernando, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0462
Issued: August 5, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 27, 2018 appellant, through counsel, filed a timely appeal from a
September 21, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the September 21, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a left knee condition
causally related to the accepted May 20, 2017 employment incident.
FACTUAL HISTORY
On May 30, 2017 appellant, then a 54-year-old postmaster, filed a traumatic injury claim
(Form CA-1) alleging that on May 20, 2017 he was conducting a route inspection in a long-life
vehicle, and when he pulled himself up to exit the vehicle he felt pain in his left knee. He stopped
work on May 24, 2017 and returned to work on May 30, 2017. On the reverse side of the claim
form, the employing establishment controverted the claim noting that appellant had not mentioned
the incident until four days after it had occurred.
On May 25, 2017 Dr. Patrick Butcher, Board-certified in emergency medicine,
recommended that appellant be excused from work for the period May 25 through 28, 2017. He
provided appellant emergency department discharge instructions for knee effusion and knee pain.
OWCP also received a June 1, 2017 work status report from Dale Pietrowski, a physician assistant,
who diagnosed left knee strain and left knee effusion and excused appellant from all work through
June 8, 2017.
In a development letter dated June 7, 2017, OWCP informed appellant that he had not
submitted sufficient factual or medical evidence to establish his claim. It advised him of the type
of evidence needed and provided a questionnaire for his completion. OWCP afforded appellant
30 days to respond.
OWCP subsequently received a May 30, 2017 initial examination report from Dr. Carlos
Garrett, a Board-certified internist. Dr. Garrett examined appellant for complaints of left knee
pain. Appellant informed him that he had sustained an injury on May 20, 2017 when he stood up
from a floor-level seat in a postal vehicle and felt a pain shoot through his left knee. He noted that
on May 24, 2017 he had visited an emergency room where liquid was drained from his left knee.
On examination, Dr. Garrett observed tenderness without joint effusion, full flexion, and a positive
patellofemoral grind test. He diagnosed left knee joint effusion, internal derangement of the left
knee, and a left knee ligament injury. Dr. Garrett recommended use of a cane.
In a June 1, 2017 follow-up report, Dr. Garrett noted that appellant recounted an injury on
May 20, 2017 when he was sitting in the cargo compartment of a postal vehicle in a seat bolted to
the floor and pulled himself up, feeling a pain shoot through his left knee. On examination he
noted tenderness, joint effusion, and limited flexion. Dr. Garrett diagnosed left knee effusion and
strain.
In a report dated June 8, 2017, Dr. Andree Leroy, Board-certified in physical medicine and
rehabilitation, diagnosed left knee effusion and recommended that appellant be off work until
June 15, 2017. He indicated that appellant stated that his left knee was 20 percent better. On
examination, Dr. Leroy observed joint effusion with limited flexion. He diagnosed left knee
effusion. After reviewing appellant’s account of the claimed injury, Dr. Leroy indicated that he
agreed with the mechanism of injury.

2

A June 12, 2017 left knee magnetic resonance imaging (MRI) scan revealed a lateral
meniscus horizontal oblique tear of the posterior horn, a medial meniscus oblique intermediate
signal intensity, a grade 1 medial collateral ligament sprain, mild degeneration of the anterior
cruciate ligament, popliteus moderate tendinosis at the femoral origin, and a moderate-sized joint
effusion. The diagnostic report noted that the findings were of indeterminate age.
In a follow-up report dated June 15, 2017, Dr. Garrett noted that appellant’s MRI scans
demonstrated a left meniscus tear. He diagnosed a complex tear of the left knee medial meniscus
and an acute left knee lateral meniscus tear. Dr. Garrett recommended that appellant remain off
work. On June 22, 2017 he noted that appellant was currently on modified duty. On examination
of the left knee, Dr. Garrett observed tenderness, no joint effusion, and limited flexion. He
diagnosed acute medial and lateral meniscus tears of the left knee.
By decision dated July 13, 2017, OWCP denied appellant’s claim finding that he had not
submitted sufficient evidence to meet his burden of proof to establish causal relationship between
his diagnosed conditions and the accepted May 20, 2017 employment incident.
OWCP subsequently received a June 27, 2017 report from Dr. Arash Dini, a Boardcertified orthopedic surgeon. Dr. Dini diagnosed a left tear of the medial meniscus and
recommended that appellant be off work until July 25, 2017. In an initial evaluation of the same
day, he evaluated appellant for complaints of left knee pain. Appellant informed Dr. Dini that he
sustained an injury at work on May 20, 2017 by “striking it.” On examination of the left knee, he
observed unrestricted range of motion, tenderness to palpation, positive lateral joint line
tenderness, and intact sensation. Dr. Dini referred to the MRI scan taken on June 12, 2017, which
demonstrated a tear of the lateral and medial menisci, anterior cruciate ligament degeneration, and
moderate joint effusion. He diagnosed a knee contusion and meniscal tears. Dr. Dini opined that
it appeared that appellant sustained an injury to the left knee arising out of and caused by industrial
exposure on May 20, 2017 and recommended that appellant remain off work.
Appellant submitted unsigned visit summaries dated February 5 through May 7, 2018, as
well as a report from a physician assistant dated July 12, 2018.
On June 25, 2018 appellant, through counsel, requested reconsideration of OWCP’s
July 13, 2017 decision. Counsel noted that a report from Dr. Garrett dated June 19, 2018 was
enclosed. Appellant resubmitted the reports of Dr. Garret, Dr. Leroy, and Dr. Dini.
By decision dated September 21, 2018, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA, that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to

3

the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.6 The second component is whether the employment incident caused a personal injury.7
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue. A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background. Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical
rationale that explains the nature of the relationship between the diagnosed condition and
appellant’s employment incident.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left knee
condition causally related to the accepted May 20, 2017 employment incident.
In support of his claim, appellant submitted medical reports from Dr. Garrett and
Dr. Leroy.
On May 30, 2017 appellant indicated to Dr. Garrett that he had sustained an injury on
May 20, 2017 when he stood up from a floor-level seat in a postal vehicle and felt a pain shoot
through his left knee. Dr. Garrett diagnosed left knee joint effusion, internal derangement of the
left knee, and a left knee ligament injury. This history of injury was replicated in subsequent
reports from Dr. Garrett. However, such generalized statements do not establish causal
relationship because they merely repeat appellant’s allegations and are unsupported by adequate
medical rationale explaining how the incident of May 20, 2017 actually caused the diagnosed
condition.9 As such, they are insufficient to satisfy appellant’s burden of proof with respect to
causal relationship.10

4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

8

S.S., Docket No. 18-1488 (issued March 11, 2019).

9

See J.B., Docket No. 18-1006 (issued May 3, 2019); K.W., 59 ECAB 271, 279 (2007).

10

Id.

4

On June 27, 2017 Dr. Dini opined that it appeared appellant sustained an injury to the left
knee arising out of and caused by industrial exposure on May 20, 2017 and recommended that
appellant remain off work. Dr. Leroy’s brief statement and reports that he agreed with appellant’s
account of the mechanism of injury, along with Dr. Dini’s statement that appellant’s left knee
condition “appeared” to arise out of “industrial exposure” on May 20, 2017, also do not establish
that appellant’s left knee condition was causally related to the May 20, 2017 employment incident.
On June 8, 2017, after reviewing appellant’s account of the claimed injury, Dr. Leroy indicated
that he agreed with the mechanism of injury. The Board has held that a medical opinion is of
limited value if it is conclusory or speculative in nature.11 Dr. Leroy’s brief statement that he
agreed with appellant’s account of the mechanism of injury is conclusory in nature, as it does not
contain an explanation of how the incident of May 20, 2017 physiologically caused, contributed
to, or aggravated the specific diagnosed conditions.12 Similarly, Dr. Dini’s opinion refers to the
cause as “industrial exposure” and does not describe in physiological terms how the incident of
May 20, 2017 caused the diagnosed left knee conditions. Furthermore, Dr. Dini’s opinion was
couched in speculative terms, noting that appellant’s condition “appeared” to have been caused by
the incident of May 20, 2017. Entitlement to FECA benefits may not be based on surmise,
conjecture, speculation, or on the employee’s own belief of a causal relationship.13 While the
opinion supporting causal relationship does not have to reduce the cause or etiology of a disease
or condition to an absolute certainty, the opinion must be one of reasonable medical certainty and
not speculative or equivocal in character.14 As Dr. Dini’s opinion is speculative and equivocal in
nature, it does not carry appellant’s burden of proof as to causal relationship.
Appellant submitted reports from Dr. Butcher dated May 25, June 8 and 15, 2017,
respectively. However, these reports did not include opinions as to causal relationship. Medical
evidence which does not offer an opinion on causal relationship is of no probative value to the
issue of causal relationship.15 Therefore, these reports are insufficient to establish appellant’s
claim.
Appellant submitted unsigned visit summaries dated February 5 through May 7, 2018, as
well as a report from a physician assistant dated July 12, 2018. Reports that are unsigned or that
bear illegible signatures cannot be considered as probative medical evidence because they lack
proper identification.16 The Board has consistently held that physician assistants are not competent

11
See M.S., Docket No. 19-0189 (issued May 14, 2019); L.T., Docket No. 18-1603 (issued February 21, 2019);
B.H., Docket No. 18-1219 (issued January 25, 2019); Birger Areskog, 30 ECAB 571 (1979).
12

Id.

13

Id.

14

C.L., Docket No. 18-1379 (issued February 5, 2019).

15

See L.T., supra note 11.

16

T.C., Docket No. 18-1351 (issued May 9, 2019); Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams,
55 ECAB 343 (2004).

5

to render a medical opinion.17 As such, the reports of physician assistants are entitled to no
probative weight because a physician assistant is not a “physician” as defined by section 8101(2).18
Finally, appellant submitted a June 12, 2017 left knee MRI scan. The Board has previously
held, however, that diagnostic studies lack probative value as they do not address whether the
employment incident caused any of the diagnosed conditions.19 This report is therefore
insufficient to establish his claim.
For these reasons, the Board finds the evidence of record is insufficient to meet appellant’s
burden of proof on the issue of causal relationship.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left knee
condition causally related to the accepted May 20, 2017 employment incident.

17
See K.C., Docket No. 16-1181 (issued July 26, 2017); Janet L. Terry, 53 ECAB 570 (2002); Allen C. Hundley,
53 ECAB 551 (2002).
18

Id.

19

See J.S., Docket No. 17-1039 (issued October 6, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT the September 21, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 5, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

